                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SAMUEL ARCHULETA,                                  Case No. 18-cv-06432-HSG (PR)
                                                        Petitioner,                         ORDER TO SHOW CAUSE WHY THE
                                   8
                                                                                            PETITION SHOULD NOT BE
                                                 v.                                         DISMISSED FOR LACK OF
                                   9
                                                                                            JURISDICTION; GRANTING IN
                                  10     OAKLAND SUPERIOR COURT,                            FORMA PAUPERIS; DENYING
                                                                                            MOTION FOR APPOINTMENT OF
                                                        Respondent.                         COUNSEL
                                  11
                                                                                            Re: Dkt. Nos. 2, 6
                                  12
Northern District of California
 United States District Court




                                  13

                                  14
                                              Petitioner seeks federal habeas relief from his 1987 state conviction for first degree
                                  15
                                       burglary. Petitioner asserts that he is no longer in custody (neither incarcerated nor on parole or
                                  16
                                       probation) serving the term imposed for his 1987 conviction. See Dkt. No. 1 at 1. Currently,
                                  17
                                       petitioner is housed at Kern Valley State Prison, though the Court does not know what state court
                                  18
                                       judgment forms the basis for the sentence he is serving now.
                                  19
                                              The federal writ of habeas corpus is only available to persons “in custody” at the time the
                                  20
                                       petition is filed. See 28 U.S.C. §§ 2241(c), 2254(a); Carafas v. LaVallee, 391 U.S. 234, 238
                                  21
                                       (1968). This requirement is jurisdictional. Id. A petitioner who files a habeas petition after he
                                  22
                                       has fully served his sentence and who is not subject to court supervision is not “in custody” for the
                                  23
                                       purposes of this Court’s subject matter jurisdiction and his petition is therefore properly denied.
                                  24
                                       See De Long v. Hennessey, 912 F.2d 1144, 1146 (9th Cir. 1990).
                                  25
                                              The custody requirement does not mandate that a prisoner be physically confined. Maleng
                                  26
                                       v. Cook, 490 U.S. 488, 491 (1989). A petitioner who is on parole at the time of filing is
                                  27
                                       considered to be in custody, as is a petitioner on probation. See Jones v. Cunningham, 371 U.S.
                                  28
                                   1   236, 241-43 (1963); Gordon v. Duran, 895 F.2d 610, 612 (9th Cir. 1990); Chaker v. Crogan, 428

                                   2   F.3d 1215, 1219 (9th Cir. 2005). Custody is found where the sentence imposed significantly

                                   3   restrains petitioner’s liberty, see, e.g., Dow v. Circuit Court, 995 F.2d 922, 923 (9th Cir. 1993)

                                   4   (sentence of mandatory attendance to fourteen-hour alcohol abuse rehabilitation program

                                   5   sufficient to place petitioner in custody), but not where only a fine is imposed, see Dremann v.

                                   6   Francis, 828 F.2d 6, 7 (9th Cir. 1987) (sentence which only imposes fine not enough to satisfy

                                   7   custody requirement even if petitioner faces imprisonment for failure to pay).

                                   8          It appears petitioner is not in custody under the state court judgment for the 1987

                                   9   conviction. If this is true, this Court lacks jurisdiction over his habeas petition. Accordingly,

                                  10   petitioner is ordered to show cause within thirty (30) days of the date of this order why the

                                  11   petition should not be dismissed for lack of jurisdiction. If petitioner fails to respond to this

                                  12   order to show cause, the action will be dismissed pursuant to Federal Rule of Civil
Northern District of California
 United States District Court




                                  13   Procedure 41(b) for failure to prosecute.

                                  14          Petitioner’s application to proceed in forma pauperis (Dkt. No. 6) is GRANTED.

                                  15          Petitioner’s motion for appointment of counsel is DENIED without prejudice. See

                                  16   Knaubert v. Goldsmith, 791 F.2d 722, 728 (9th Cir. 1986) (Sixth Amendment’s right to counsel

                                  17   does not apply in habeas actions). Should the circumstances of the case materially change, the

                                  18   Court may reconsider petitioner’s request sua sponte.

                                  19          The Clerk shall terminate Dkt. Nos. 2 and 6.

                                  20          IT IS SO ORDERED.

                                  21   Dated: 11/29/2018

                                  22

                                  23
                                                                                                     HAYWOOD S. GILLIAM, JR.
                                  24                                                                 United States District Judge
                                  25

                                  26
                                  27

                                  28
                                                                                         2
